DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a refrigeration system in particular, the limitations: 
“wherein the controller is configured to close the flow control valve of the free-cooling circuit and open the coil bypass valve of the free-cooling circuit when the ambient temperature is less than or equal to a target temperature” as recited in claim 1; and
“modulate a first speed of at least one fan of the coil of the free-cooling circuit and a second speed of a pump of the free-cooling circuit based on a first temperature of the cooling fluid leaving the heat exchanger, a second temperature of the working fluid leaving the coil, or a combination thereof, when the coil bypass valve of the free-cooling circuit reaches a fully closed position” as recited in claims 10 and 16. 
The best prior art Sekiya does not teaches the claimed control feature of the refrigeration system as required in claims 1, 10 and 16. Also, the prior art of record does not provide further teaching or motivation to modify the air conditioning apparatus of Sekiya in order to arrive the claim invention. Therefore, claims 1, 10 and 16 are allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/KUN KAI MA/Primary Examiner, Art Unit 3763